DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 35 USC 112(f) claim interpretation is withdrawn in light of the present claim amendments. 
The previous 35 USC 112(b) rejection is withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities:  “an road” should recite “a road”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation wherein the instructions further cause the at least one processor circuit to: suppress the first course change control and the second course change control if the vehicle has been transitioned from the second traveling control to the first traveling control in accordance with a case in which the vehicle has gone out of the specific road and transitioned from the first traveling control to the second traveling control again in accordance with a case in which the vehicle has returned to the specific road.  The metes and bounds of the limitations are unclear.  It is unclear that the first course change control and second course control can be suppressed if the vehicle has been transitioned from the second traveling control to the first traveling control in accordance with a case in which the vehicle has gone of the specific road when independent claim 1 presently recites determine whether the vehicle is traveling on a main lane on a specific road or is traveling on other than the main lane and that if the vehicle is traveling on a main lane, selectively execute i) first course change control, or ii) second course change control in which an automation rate is lower than in the first course change control or a degree of involvement in vehicle operations required of a driver is increased relative to the first course change control.  Claim 5 appears to contradict the limitations described in claim 1 as the main lane is on the specific road and the case wherein if the vehicle is traveling on a main lane to selectively execute a first course change control.  Further, it is unclear whether the first course change control and second course control are both suppressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140156182 (“Nemec”).
As per Claim(s) 1 and 8-10, Nemee discloses vehicle control apparatus that controls a vehicle, comprising: 
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit (see at least abstract, [0027]: computer), cause the at least one processor circuit to at least: 
acquire peripheral information of the vehicle (see at least abstract, [0004]: using the current location to access detailed map information identifying the location of autodrive lanes, wherein each autodrive lane is a lane of a roadway pre-approved for an autonomous driving mode of the vehicle, [0039]: vehicle may also include a geographic position component 144 in communication with computer 110 for determining the geographic location of the device. For 
control traveling of the vehicle based on the peripheral information, wherein the control unit determines whether the vehicle is traveling on a main lane (see at least abstract, [0063]: computer 110 may determine whether the vehicle is within an autodrive zone. If not, the autonomous driving mode may not be available to a driver of the vehicle. If the vehicle is within an autodrive zone, computer 110 may determine whether there are any available autodrive lanes in that autodrive zones, [0091]: the autodrive information may include information such as a number of lanes, which of those lanes is available or not available for autonomous driving mode, the current location of the vehicle with regard to the lanes, whether the vehicle is currently in an available autodrive lane or a non-autodrive lane, the remaining distance of the lanes (such as the lane in which the vehicle is currently) for the autonomous driving mode, the longest lane available for the autonomous driving mode, etc), 
instructions further causing the at least one processor circuit to: 
collate with map information, using self-position information obtained by a position sensor of the vehicle, and determine whether the vehicle is traveling on a main lane on a specific road or is traveling on other than the main lane (see at least abstract, [0004]: using the current location to access detailed map information identifying the location of autodrive lanes, wherein each autodrive lane is a lane of a roadway pre-approved for an autonomous driving mode of the vehicle, [0039]: vehicle may also include a geographic position component 144 in 
if the vehicle is traveling on a main lane, selectively execute i) first course change control, or ii) second course change control in which an automation rate is lower than in the first course change control or a degree of involvement in vehicle operations required of a driver is increased relative to the first course change control (see at least abstract, [0063]: computer 110 may determine whether the vehicle is within an autodrive zone. If not, the autonomous driving mode may not be available to a driver of the vehicle. If the vehicle is within an autodrive zone, computer 110 may determine whether there are any available autodrive lanes in that autodrive zones, [0070]: if the lane currently occupied by the vehicle, as indicated by the vehicle location indicator, is an autodrive lane, the display may include information indicating how much further the vehicle may either begin or continue driving in the autonomous driving mode in that particular lane as determined by computer 110, [0091]: the autodrive information may include information such as a number of lanes, which of those lanes is available or not available for autonomous driving mode, the current location of the vehicle with regard to the lanes, whether the vehicle is currently in an available autodrive lane or a non-autodrive lane, the remaining distance of the lanes (such as the lane in which the vehicle is currently) for the autonomous driving mode, the longest lane available for the autonomous driving mode, etc), and 


As per Claim(s) 3, Nemec discloses wherein the specific road is one of a road along a guide route to a destination if the destination is set and a road of a predetermined range along a current traveling route if the destination is not set (see at least abstract, [0063]: availability of an autodrive lane may also be based on a route selected by the driver. For example, if a driver inputs a destination and routing to that location would require the vehicle to pass through an area associated with any of the reasons above or to leave a particular lane to make a turn, this may be another reason why an autodrive lane included in detailed map information 136 is currently unavailable, [0091]: the autodrive information may include information such as a number of lanes, which of those lanes is available or not available for autonomous driving mode, the current location of the vehicle with regard to the lanes, whether the vehicle is currently in an available autodrive lane or a non-autodrive lane, the remaining distance of the lanes (such as the lane in 

As per Claim(s) 4, Nemec discloses wherein the instruction further cause the at least one processor circuit to: be capable of executing one of i) a first traveling control and ii) a second traveling control in which an automation rate is higher than in the first traveling control or a degree of involvement in vehicle operations required of a driver is decreased relative to the first traveling control, and cause transition to the first traveling control if the vehicle has gone out of the specific road during the second traveling control, and cause transition from the first traveling control to the second traveling control again if the vehicle has returned to the specific road (see at least abstract, [0063]: computer 110 may determine whether the vehicle is within an autodrive zone. If not, the autonomous driving mode may not be available to a driver of the vehicle. If the vehicle is within an autodrive zone, computer 110 may determine whether there are any available autodrive lanes in that autodrive zones, [0070]: if the lane currently occupied by the vehicle, as indicated by the vehicle location indicator, is an autodrive lane, the display may include information indicating how much further the vehicle may either begin or continue driving in the autonomous driving mode in that particular lane as determined by computer 110, [0091]: the autodrive information may include information such as a number of lanes, which of those lanes is available or not available for autonomous driving mode, the current location of the vehicle with regard to the lanes, whether the vehicle is currently in an available autodrive lane or a non-autodrive lane, the remaining distance of the lanes (such as the lane in which the vehicle is currently) for the autonomous driving mode, the longest lane available for the autonomous driving mode, etc). 

As per Claim(s) 5, Nemec discloses wherein the instructions further cause the at least one processor circuit to: suppress the first course change control and the second course change control if the vehicle has been transitioned from the second traveling control to the first traveling control in accordance with a case in which the vehicle has gone out of the specific road and transitioned from the first traveling control to the second traveling control again in accordance with a case in which the vehicle has returned to the specific road (see at least abstract, [0063]: availability of an autodrive lane may also be based on a route selected by the driver. For example, if a driver inputs a destination and routing to that location would require the vehicle to pass through an area associated with any of the reasons above or to leave a particular lane to make a turn, this may be another reason why an autodrive lane included in detailed map information 136 is currently unavailable, [0091]: the autodrive information may include information such as a number of lanes, which of those lanes is available or not available for autonomous driving mode, the current location of the vehicle with regard to the lanes, whether the vehicle is currently in an available autodrive lane or a non-autodrive lane, the remaining distance of the lanes (such as the lane in which the vehicle is currently) for the autonomous driving mode, the longest lane available for the autonomous driving mode, etc). 

As per Claim(s) 6, Nemec discloses wherein the main lane is a traffic lane other than one of a branch lane and a merging lane (see at least abstract, [0052]: Areas which may be excluded from autodrive zones may include, by way of example only, acceleration lanes, exit lanes, merges, intersections, toll booths, known construction zones, and school zones and portions of roadways near such areas). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemec in view of US 20180244275 (“Bremkens”).
As per Claim(s) 7, Nemec does not explicitly disclose wherein the first course change control is an automated lane change executed by determination of the vehicle control apparatus, and the second course change control is an automated lane change executed by the vehicle control apparatus in accordance with a user instruction.
However, Bremkens teaches wherein the first course change control is an automated lane change executed by determination of the vehicle control apparatus, and the second course change control is an automated lane change executed by the vehicle control apparatus in accordance with a user instruction (see at least abstract, Fig. 4C: autonomous mode; perform lane change; user accepted).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Nemec by incorporating the second course change control is an automated lane change executed by the vehicle control apparatus in accordance with a user instruction as taught by Bremkens in order to prevent a collision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668